Citation Nr: 0637430	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  The veteran had Vietnam service from February 1969 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

As a preliminary matter, the Board notes that the December 
2002 rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and therefore reopened the previously disallowed claim for 
service connection for PTSD but denied the claim on the 
merits.  The Board notes that in Barnett v. Brown, 8 Vet. 
App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the PTSD service connection claim.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in October 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD. 	

3.  The evidence received since the last final denial of the 
claim, in October 1997, is neither cumulative nor redundant, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The rating decision of October 1997 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a), 3.159 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO provided notice under the VCAA in 
correspondence dated in December 2001.  In correspondence 
dated in March 2006, the RO provided notice to the veteran of 
the degree of disability and effective date of disability 
elements as required by Dingess/Hartman v. Nicholson.  For 
reasons explained more fully below, the Board has granted the 
veteran's request to reopen his claim for service connection 
for PTSD.  In light of the decision to reopen, no further 
discussion regarding VA's compliance with the VCAA is 
necessary at this time.  

Legal Criteria

The definition of "new and material evidence" was revised 
in August 2001.  38 C.F.R. § 3.156 (2002).  The change in law 
pertains to claims filed on or after August 29, 2001.  Duty 
to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran's application to reopen his claim for entitlement to 
service connection for service connected PTSD was initiated 
in August 2000, thus, the earlier definition of "new and 
material evidence" is applicable to his claim.  

Under the earlier version of 38 C.F.R. § 3.156(a), "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Procedural History and Evidence
 
A review of the record shows that the veteran's initial claim 
for service-connected benefits for PTSD was denied in a July 
1985 rating decision.  In correspondence dated in August 
1985, the RO informed the veteran of the denial and advised 
him of his procedural and appellate rights.  The veteran 
failed to appeal that decision and it became final.  38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1982).  The veteran subsequently filed several requests to 
reopen.  All of those requests were denied and they became 
final when the veteran failed to appeal within the applicable 
time limits.  The last final denial of the claim was in 
October 1997.  The veteran filed the instant claim to reopen 
his claim for compensation benefits in August 2000.  The RO 
denied that claim in a rating decision dated in December 
2002.  In a letter dated in January 2003, the RO advised the 
veteran of the decision to deny his claim for service 
connection for PTSD and included notice of his procedural and 
appellate rights.  The veteran filed a notice of disagreement 
(NOD) within the applicable time limit and filed a 
substantive appeal, dated in May 2004.  The appeal of the 
December 2002 rating decision is properly before the Board.  

In the October 1997 rating decision, the RO considered the 
following evidence.

Personnel records showed that the veteran served in Vietnam 
from February 28, 1969 to February 27, 1970.  The veteran was 
assigned to B Battery, 3rd Battalion, 13th Artillery, of the 
25th Infantry Division on March 7, 1969.  The veteran was 
assigned to C Battery, 3rd Battalion, 13th Artillery, of the 
25th Infantry Division on November 10, 1969.

Treatment records from San Joaquin County Mental Health 
Services, dated in August 1970, showed that the veteran 
received treatment for nightmares and violent outbursts.  The 
examiner reported in the records that the veteran described 
"brutal aspects" from his Vietnam experience.  The 
tentative diagnosis was depressive neurosis. 

Records from San Joaquin County Mental Health Services, dated 
in May 1985 and June 1985, showed that the veteran presented 
with problems related to "Vietnam experiences and hearing 
voices."  The examiner's diagnostic impression was atypical 
psychosis and chronic schizophrenia.

In a statement dated in May 1985, the veteran reported that 
during March 1969, his unit came under enemy fire.  The 
veteran said that he saw bodies after the attacks and that he 
still experienced nightmares from this.  The veteran reported 
that in August 1969 his friend was killed by a sniper.  The 
veteran also reported an incident where he went to relieve 
another guard and found the guard dead.    

In treatment notes dated in January 1997 through March 1997, 
a Licensed Clinical Social Worker, S.R., stated that the 
veteran reported experiencing anger, paranoia, 
hallucinations, depression, and other symptoms.  S.R. 
reported that the veteran recalled a time when a good friend 
was accidentally buried alive with sandbags.  S.R. also 
stated that the veteran reported being under fire at times.  
S.R.'s diagnostic impression was PTSD moderate.

Evidence received since October 1997 the rating decision 
consists of Palo-Alto VAMC treatment records, dated in 
September 1999 through August 2002; a VA examination report, 
dated in October 2002; several written statements from the 
veteran, and testimony from the veteran's travel board 
hearing, held in June 2006.

VAMC treatment records from Palo-Alto reflected that the 
veteran received PTSD treatment during September 1999 and 
August 2002.  Treatment notes from Dr. E.I. showed that the 
doctor had diagnosed PTSD. 

In a VA examination report, dated in October 2002, Dr. P.B. 
stated that it was difficult to ascertain what happened to 
the veteran in Vietnam because the veteran did not respond 
well to the examiner's questions.  Dr. P.B. described the 
veteran as a gentleman whose thoughts were "quite 
confused."  Dr. P.B. stated that there was good evidence of 
some psychotic thought processes going on.  On Axis I, Dr. 
P.B. confirmed the PTSD diagnosis with psychotic features.  
On Axis IV, Dr. P.B. reported Vietnam as a psychosocial 
problem.  On Axis V, Dr. P.B. assessed a Global Assessment of 
Functioning (GAF) score of 42 for PTSD.  Dr. P.B. stated that 
the veteran's PTSD and psychosis were most likely related.  

In a written statement submitted at the veteran's travel 
board hearing, the veteran claimed that while at base camp Cu 
Chi, a friend was killed when the sleeping quarters were hit 
by mortars.  The veteran also stated that in November or 
December 1969, his friend "Jim" was accidentally buried 
alive with sandbags.  The veteran also recalled operating 
machine guns and artillery when assigned to B Battery as a 
powderman.  The veteran then recalled a time when he was 
assigned as a guard and he came face-to-face with a Viet 
Cong.  The veteran said that this had haunted him.  Finally, 
the veteran recalled a time when he was traveling in a convoy 
around March 1969 when he came across several American 
soldiers whose bodies had been mutilated.   

A transcript of the veteran's travel board hearing in June 
2006 showed that the veteran provided the following testimony 
describing his Vietnam experiences and current psychiatric 
symptoms.  The veteran testified that shortly after his 
arrival to Vietnam on February 28, 1969, he was exposed to 
enemy rocket and mortar attacks.  The veteran stated that 
these attacks occurred within several days after his arrival 
while he was still at the Cu Chi base camp.  The veteran 
recalled that his first night there, he left the barracks to 
go to the latrine and while he was gone, the barracks were 
attacked and a friend was killed.  

The veteran testified that shortly after his arrival in 
Vietnam, he was assigned to C Battery, 3rd Battalion, 13th 
Artillery, of the 25th Infantry Division.  The veteran 
provided specific information pertaining to two of the 
stressors that he allegedly experienced while assigned to 
that unit.  First, the veteran reported that in March 1969, 
the unit came under enemy fire and suffered several 
casualties.  Second, the veteran reported a time when 
soldiers were watching a movie in a mess hall when it came 
under attack.  The veteran stated that he was on the 
perimeter and returned to find that the attack had occurred.  
The veteran estimated that this attack occurred in May or 
June of 1969.  Also regarding his duty with C Battery, the 
veteran testified that he was a cook and occasionally pulled 
guard duty.  The veteran testified that he was occasionally 
assigned to go out on fire missions in a rolling artillery 
unit.

The veteran testified that he was assigned to B Battery, 3rd 
Battalion, 13th Artillery, of the 25th Infantry Division on 
November 10, 1967.  The veteran testified that with B 
Battery, he was a cook but got transferred to artillery after 
a confrontation with a sergeant.  The veteran reported that 
the sergeant made a sexual pass at him.  The veteran stated 
that with artillery, he was a powderman, which required 
working with ammunition.  The veteran stated that he filled 
out a form indicating the change in his military occupational 
specialty (MOS).  The veteran stated that he was only at Cu 
Chi base camp for a short time and that most of the time in 
Vietnam he was roaming.  The veteran also reported 
experiencing attacks while assigned to B Battery, but was 
unable to provide specific dates of any of the attacks.   

The veteran reported that his symptoms began shortly after 
his return from Vietnam in February 1970 and that he sought 
treatment in August 1970.  The veteran stated that he never 
had these types of problems prior to serving in Vietnam and 
that he has had the symptoms since then.  Specifically, the 
veteran reported engaging in violent behavior and 
experiencing flashbacks.     

Analysis

The Board finds that the evidence received since the last 
prior final denial of the claim is new and material and that 
the claim for service connection for PTSD must be reopened.  

First, the Board finds that the medical reports associated 
with the claims file after the October 1997 rating decision 
that confirm the diagnosis of PTSD are both "new and 
material."  Prior to the October 1997 rating decision, the 
only evidence of a PTSD diagnosis was from the social 
worker's treatment notes.  It is not clear from the notes, 
however, whether the diagnosis was made in conformance with 
DSM-IV criteria.  The VAMC treatment notes and the VA 
examination report associated with the claims file after the 
October 1997 rating decision reflect confirmations of the 
PTSD diagnosis.  Moreover, it is clear from the records that 
these diagnoses were made in conformance with DSM-IV 
criteria.  Because the veteran's claim was denied, in part, 
because there was no confirmed PTSD diagnosis, this newly 
submitted evidence bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Second, the Board finds that the veteran's statements 
describing specific details of the alleged stressors are both 
"new and material," requiring that the claim be reopened.  
The claim was previously denied, in part, because none of the 
claimed stressors could be verified.  The testimony provided 
at the hearing contained specific details of the stressors 
and date ranges in which the stressors are alleged to have 
occurred; such details were not previously of record.  
Because the verification of alleged stressors is an element 
of the claim yet to be established, evidence supporting the 
occurrence of the stressors bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claim for service connection for PTSD must be 
reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

The veteran contends that he has PTSD as a result of 
incidents that occurred while he served in Vietnam.  
Specifically, he claims that he came under rocket attacks 
shortly after arriving in the country on February 28, 1969 
while stationed at Cu Chi base camp.  The veteran also claims 
that he came under enemy fire while assigned to C Battery, 
3rd Battalion, 13th Artillery, of the 25th Infantry Division in 
March 1969 and again sometime around May-June 1969.  The 
veteran claims that the second of these attacks occurred on 
the mess hall while soldiers were watching a movie there.  
The veteran also claims that while assigned to B Battery, 3rd 
Battalion, 13th Artillery, of the 25th Infantry Division, 
beginning on November 10, 1969, he came under periodic mortar 
attacks.  

The Board finds that VA has a duty to further assist the 
veteran in verifying the occurrence of the claimed in-service 
stressors and obtaining relevant service records.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Unit records showing attacks on a veteran's unit are 
"credible supporting evidence" that the veteran experienced 
the attacks personally.  Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).  As such, the Board finds that the 
history of the veteran's unit for the periods of February 
1969, March 1969, June-July 1969, and November 10, 1969 
through January 10, 1970 should be researched for the purpose 
of verifying the occurrence of the claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the U.S. Army and 
Joint Service Records Research Center 
(JSRRC) review the appropriate records 
to determine whether a rocket attack 
occurred between February 28, 1969 and 
March 7, 1969 at Cu Chi base camp.

2.  Request that the U.S. Army and 
Joint Service Records Research Center 
(JSRRC) review unit history of C 
Battery, 3rd Battalion, 13th Artillery 
for the periods of March 1969, and May 
1969 through June 1969, for the purpose 
of verifying the following in-service 
stressors: coming under enemy rocket 
and mortar attacks in March 1969 and 
May-June 1969.

3.  Request that the U.S. Army and 
Joint Service Records Research Center 
(JSRRC) review unit history of B 
Battery, 3rd Battalion, 13th Artillery 
for the period of November 10, 1969 to 
January 10, 1969 for the purpose of 
verifying the following in-service 
stressor: coming under enemy rocket and 
mortar attacks.

4.  Following the above, the RO must 
make a specific determination as to 
whether any of the claimed stressors 
are sufficiently verified, based on a 
review of the entire evidentiary 
record.  All credibility issues related 
to this matter should be addressed at 
that time.  
 
5.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


